Opinion issued August 9, 2012




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01B10B00487-CV


                          KAMEL S. KADI, Appellant

                                        V.

  AUTUMN CHASE TOWNHOME OWNERS ASSOCIATION, Appellee


            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 948,851


                       MEMORANDUM OPINION

      On June 15, 2012, this Court issued an order requiring appellant’s brief to be

redrawn. See TEX. R. APP. P. 38.9(a). Appellant, Kamel S. Kadi, filed a redrawn

brief on June 25, 2012. However, the redrawn brief does not comply with the Rules
of Appellate Procedure. Specifically, there are no citations to authority or record

references, among other deficiencies. See TEX. R. APP. P. 38.1(c), (i). Therefore,

this Court orders appellant’s brief stricken, prohibits appellant from filing another

brief, and proceeds as if appellant had failed to file a brief. See TEX. R. APP. P.

38.8(a), 38.9(a). Because appellant has failed to timely file a redrawn brief or to

adequately respond after being notified that this appeal was subject to dismissal, the

appeal is dismissed for want of prosecution for failure to timely file a brief. See TEX.

R. APP. P. 38.8(a) (failure of appellant to file brief); TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

        We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                            2